Citation Nr: 0427326	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  97-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1972 to February 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1995 by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  A Travel Board hearing was scheduled 
for December 2000; however, the veteran failed to appear for 
that hearing and did not request that it be rescheduled.  

The Board initiated internal development of evidence in July 
2002.  Subsequently, in August 2003, the Board remanded the 
case.  The case has now been returned to the Board for 
further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
Supplemental Statement of the Case in May 1999.  The 
additional evidence includes items which are pertinent to the 
issue on appeal, such as the report of a psychiatric 
examination conducted by the VA in November 2002.  
Significantly, however, no rating decision pertaining to the 
claim for service connection for post-traumatic stress 
disorder was issued after receipt of this evidence, and the 
veteran was not afforded a supplemental statement of the 
case.  Such actions are required by 38 C.F.R. § 19.38.  The 
Board further notes that the veteran has not submitted a 
written waiver of his right to have the evidence reviewed by 
the RO pursuant to 38 C.F.R. § 20.1304.  It is also noted 
that the veteran's representative requested in an informal 
hearing presentation of September 2004 that the case be 
remanded for additional action.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the May 
1999 SSOC, and determine whether the 
appellant's claim may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




